PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/103,208
Filing Date: 09/15/2017
Appellant(s):   OMS Investments, Inc. 



__________________
Elizabeth A. Conklin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Ground 1- Appellant argues that the Radabaugh declaration filed June 2, 2020 was not properly considered.   Specifically, Appellant argues that in his declaration, Mr. Radabaugh does not seek to establish the superior properties of the methyl substituted compound in claim 25 and that Mr. Radabaugh is describing what was taught by his own prior work. Appellant argues that the only discussion in the Radabaugh Declaration of a claim of the present application is a summary of pending claim 1 and a brief description of the rejection of the claims. Appellant argues that Mr. Radabaugh disagrees with the Examiner's characterization of what one skilled in the art would understand based on the disclosure of the Radabaugh reference.  Appellant argues that the Radabaugh reference discloses dissolving a non-cyano containing pyrethroid insecticidally active ingredient in a non-polar solvent to form a tackifying solution and that Mr. Radabaugh states that the Radabaugh reference does not provide motivation to use polybutene in an effort to prevent degradation of metsulfuron-methyl as done in the instant application. Instead, Appellant prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Devic et al. and Radabaugh et al. to arrive at a composition comprising  polysorbate with a reasonable expectation of success. Radabaugh et al.   teach that it has been found that the use of the polybutene L-14, polybutene L-50, polybutene H-7 and/or polybutene H-8 in the tackifying solutions employed in their invention advantageously prevents degradation of the substrate such as a fertilizer  and also prevents pesticide interaction of the combination of pesticidally active ingredients (see [0029] of Radabaugh et al.). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of preventing degradation of the fertilizer as well as prevent pesticide interaction of the combination of pesticidally active ingredients.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in 

     From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the teachings of the cited references, especially in the absence of evidence to the contrary.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617      


                                                                                                                                                                                                        Conferees:
/COURTNEY A BROWN/            Examiner, Art Unit 1617
/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                                                                                                                                                                                                    











Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.